Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 1 of 16 PagelD# 113

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
LAMONT HARRIS,
Plaintiff,
V. Civil Action No. 3:18¢v588
MARINER FINANCE LLC,

Defendant.

MEMORANDUM OPINION
This matter comes before the Court on five motions:
(1) Defendant Mariner Finance, LLC’s (“Mariner”) Motion to Enforce the
Parties’ Agreement, Compel Arbitration, and to Dismiss the Amended
Complaint (the “Motion to Compel Arbitration”),! (ECF No. 3);?

(2) Plaintiff Lamont Harris’s Motion to Remand, (ECF No. 7);?

 

' Mariner filed the same document but entitled it a Motion to Dismiss for Lack of
Jurisdiction (the “Motion to Dismiss”). (ECF No. 6.) Because the Motion to Dismiss and the
Motion to Compel Arbitration are the same document and share the same memorandum in
support, the Court will refer to the Motion to Compel Arbitration and the Motion to Dismiss
jointly as the Motion to Compel Arbitration. Both documents included the necessary notice
under Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), and Local Rule 7(K) for the United
States District Court for the Eastern District of Virginia.

2 Plaintiff Lamont Harris responded, (ECF No. 7), and Mariner replied, (ECF No. 8).

3 Harris included a document with his Response to the Motion to Compel Arbitration,
which he entitled “Order Granting Motion to Remand and Granting Costs.” (ECF No. 7.) The
document appears to represent a proposed order and includes suggested findings about
remanding this case to the Circuit Court for the City of Richmond. Because the Court must
liberally construe Harris’s pro se pleadings, the Court will construe this document as a Motion to
Remand. See Bracey v. Buchanan, 55 F. Supp. 2d 416, 421 (E.D. Va. 1999).

Mariner also appropriately construed this document as a Motion to Remand and
responded. (ECF No. 10). Harris did not reply and the time to do so has expired.
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 2 of 16 PagelD# 114

(3) Harris’s Letter Motion, (ECF No. 9);4
(4) —_Harris’s Motion to Dismiss “Defendants Claims and Immediate Judgment
in the Favor of the Plaintiff’ (“Harris’s Motion to Dismiss”), (ECF No.
11);5 and,
(5) Mariner’s “Motion to Strike Plaintiff's ‘Response in Support of Dismissal
of Defendant’s Claims and Immediate Judgment in Favor of the Plaintiff”
(the “Motion to Strike”), (ECF No. 13).°
This matter is ripe for disposition. The Court dispenses with oral argument because the
materials before it adequately present the facts and legal contentions, and argument would not
aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1331.’ For

the reasons that follow, the Court will grant the Motion to Compel Arbitration and dismiss this

action without prejudice. The Court will deny Harris’s Motion to Remand and Harris’s Letter

 

4 Mariner responded to the Letter Motion. (ECF No. 12.) Harris did not reply and the
time to do so has expired. Although Harris filed this motion in an improper format, the Court
will construe the Letter Motion as a Motion to Supplement the Record.

In the Letter Motion, Harris stated that he “included the original and only binding
Contract provided from Mariner Finance LLC.” (Letter Mot. 1, ECF No. 9.) Harris attached to
the Letter Motion an unredacted version of the same contract that Mariner attached to its Motion
to Compel Arbitration. Because, as explained below, Mariner considered some information
included in the contract “personal identifiers” that must be redacted under Local Rule 7(C) for
the Eastern District of Virginia, and Harris did not redact this information, the Court will deny
the Letter Motion. See E.D. Va. Loc. Civ. R. 7(C).

> Harris did not designate this document as a formal motion and the Court’s docket does
not reflect it as such. Because the Court must liberally construe pro se pleadings, the Court will
construe this filing as a Motion to Dismiss. See Bracey, 55 F. Supp. 2d at 421.

Mariner also appropriately construed this filing as a motion and responded to it, (ECF
No. 13). Harris did not reply and the time to do so has expired.

6 Mariner filed the Motion to Strike, the same document as its response to Harris’s
Motion to Dismiss, in response to Harris’s Motion to Dismiss. Although Harris subsequently
filed a letter with the Court, (ECF No. 14), he did not reply to the Motion to Strike and the time
to do so has expired.

7 “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Harris brings his four-
count Amended Complaint alleging violations of the Fair Credit Reporting Act, 15 U.S.C.

§ 1681 (the “FCRA”). (Not. Removal Ex. B “Amended Complaint,” ECF No. 1-2.)

2
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 3 of 16 PagelD# 115

Motion. The Court will also deny as moot Harris’s Motion to Dismiss and Mariner’s Motion to

Strike.

I. Factual and Procedural History

A. General Allegations and Procedural History®

In August 2013, Harris, a Virginia resident, served as a co-signor for a vehicle purchased
at a Virginia car dealership, Auto By Design, LLC. (Am. Compl. 7 4; Mem. Supp. Mot. Compel
1, ECF No. 4.) As part of the vehicle purchase, Harris and the buyer entered into a Retail
Installment Sale Contract (the “Loan Contract”), which allegedly contained an addendum
entitled “Notice of Arbitration Agreement” ° (the “Arbitration Agreement”).!° (Mem. Supp.
Mot. Compel 1.)

On the same day that Harris and the buyer purchased the car, Auto By Design, LLC

assigned the car loan to Mariner, a Maryland limited liability corporation. (/d.) Specifically, the

 

8 Harris’s Amended Complaint contains minimal factual allegations. Indeed, the
Amended Complaint fails to describe any aspect of the alleged debt or the contract from which it
allegedly arose. However, when a party brings a motion to dismiss for improper venue on the
basis of a forum-selection clause, the United States Court of Appeals for the Fourth Circuit
considers it under Federal Rule of Civil Procedure 12(b)(3). Sucampo Pharms., Inc. v. Astellas
Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006). A Rule 12(b)(3) motion allows the court to
consider evidence outside the pleadings. Jd. Because an arbitration clause functions as a
specialized forum-selection clause, see Aggarao v. MOL Ship Mgmt. Co., Lid., 675 F.3d 355,
365 n.9 (4th Cir. 2012), the Court will consider evidence outside the pleadings.

9 The Arbitration Agreement provides that the majority of the disputes between the
parties will be resolved by “BINDING ARBITRATION.” (Arbitration Agreement 1, ECF No.
4-1 (emphasis in original).) The Arbitration Agreement details its terms including a 60-day
period in which to reject the agreement. (/d.)

10 Harris admitted that he signed the Loan Contract, but “denie[d] signing and agreeing to
any arbitration contracts and/or oaths, deals, or conversations pertaining to arbitrate his claims
against Mariner Finance, LLC.” (Resp. Mot. Compel {ff 2, 5, ECF No. 7.)

3
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 4 of 16 PagelD# 116

Loan Contract stated “Seller!!! assigns its interest in this contract to Mariner Finance.” (Mem.
Supp. Mot. Compel Ex. A “Loan Contract” 4, ECF No. 4-1.)

Harris alleges that the vehicle purchased through the Loan Contract “was repossessed and
resold in 2015.” (Harris’s Mot. Dismiss 1-2, ECF No. 11.)

Harris’s four claims arise out of Mariner’s alleged violations of the Fair Credit Reporting
Act (the “FCRA”) when Mariner, among other things, furnished information about a debt Harris
allegedly owed after he submitted “proof. . . to the contrary, as well as written notification from
all 3 credit bureaus.” (Am. Comp. § 11.) Harris also states that Mariner violated the FCRA
when it “failed to respond to . . . disputes,” “illegally pulled his credit report without his
permission,” and “pulled” his “credit report without his permission, in addition to obtaining
information under false pretenses.” (Jd. {§ 14, 19, 26.)

Harris originally filed his Amended Complaint in the Circuit Court for the City of
Richmond (the “Richmond Circuit Court”). (Not. Removal 1.) Mariner properly removed the
action to this Court invoking the Court’s federal question jurisdiction under 28 U.S.C. § 1331
because Harris’s Amended Complaint seeks relief solely under the FCRA. See 28 U.S.C.

§ 1441(a).

After removing the case to this Court, Mariner filed the instant Motion to Compel
Arbitration. Harris’s Motion to Remand, Letter Motion, and his Motion to Dismiss followed. In
response to Harris’s Motion to Dismiss, Mariner filed the Motion to Strike.

B. Allegations Related to the Arbitration Agreement

Mariner attached the executed Loan Contract and Arbitration Agreement as exhibits to its

Memorandum in Support of the Motion to Compel Arbitration. (See ECF No. 4-1.) Mariner

 

!! The Loan Contract defines the Creditor-Seller as Auto By Design, LLC. (Loan
Contract 1.)
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 5 of 16 PagelD# 117

also attached a sworn declaration (the “Declaration”) from a Branch Manager attesting, under
penalty of perjury, that the documents constituted “a true and authentic copy of the at-issue
Retail Installment Sale Contract and its Addendum,"*! both executed by Lamont Harris on
August 17, 2013.” (Decl. 1, ECF No. 4-2.) The Declaration states that the Loan Contract and
the Arbitration Agreement “comprise the entire agreement between Lamont Harris and the
assignee, Mariner Finance, LLC.” (/d. 2.)
The Arbitration Agreement specifies that the Federal Arbitration Act, 9 U.S.C. § 1 (the
“FAA”), governs the Arbitration Agreement and that it broadly applies to
any claim, dispute, or controversy (whether based upon contract, tort, intentional
or otherwise, constitution, statute, common law, or equity and whether pre-
existing, present or future), including initial claims . . . arising from or relating to:
this contract... .the closing, servicing, collection, or enforcement of the contract;
or the relationships that result from this contract (C/aim)[.]
(Arbitration Agreement 1, ECF No. 4-1.) The Arbitration Agreement excludes certain claims
from the scope of this broad application, stating:
(1) we may exercise lawful self-help remedies (such as repossession of collateral)
and we may proceed in court for garnishment, repossession, replevin, and
foreclosure remedies; and (2) you or we may bring a lawsuit in court to recover
up to $5,000.00 (including costs and attorneys’ fees) for yourself or ourselves
only, not for any class or group of persons having similar claims. ... We also
agree not to elect to arbitrate an individual Claim you bring in small claims court
or an equivalent court, so long as the Claim is pending only in that court.
(id) Although the Arbitration Agreement states that “[y]ou may reject this arbitration
agreement... by sending a rejection notice . . . within 60 days after the date of this contract” to a
specified address, nothing in the record indicates that Harris ever rejected the Arbitration
Agreement. (/d.)

Rather, Harris maintains throughout his numerous filings that he never signed the

Arbitration Agreement. (See, e.g., Resp. Mot. Compel 1, ECF No. 7.) Harris also states that “he

 

12 This Addendum is the Arbitration Agreement.
5
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 6 of 16 PagelD# 118

has never seen these statements, contacts [sic], agreements, nor even had any prior conversations
with the defendants pertaining to any arbitration agreements.” (/d. 2.) He avers that at the time
he acted as a cosigner on the loan he “was actually working as a car salesman at a car dealership
& are [sic] familiar and trained on handling arbitration agreements, contract agreements, etc.”
(Harris’s Mot. Dismiss 3.) Although Harris maintains that his purported signature on the
Arbitration Agreement constitutes a forgery, he provides nothing beyond his own assertions to
support his forgery contention.
II. Analysis
The Court Will Grant the Motion to Compel Arbitration and Dismiss this Case
to Allow Harris and Mariner to Arbitrate Harris’s FCRA Claims!
A. The Federal Arbitration Act

Congress passed the FAA “‘to reverse the longstanding judicial hostility to arbitration

agreements . . . and to place arbitration agreements upon the same footing as other contracts.’”

 

'3 In his Motion to Remand, Harris appears to argue that the Court must remand this
matter to the Richmond Circuit Court because the FCRA has not completely pre-empted a state
law cause of action. He states that “[t]he parties do not dispute that Plaintiff has not expressly
invoked the FCRA or any other federal statute in the complaint.” (Mot. Remand 4, ECF No. 7.)

Section 1441 defines the Court’s removal jurisdiction and states:

Except as otherwise expressly provided by Act of Congress, any civil action
brought in a State court of which the district courts of the United States have
original jurisdiction, may be removed by the defendant or the defendants, to the
district court of the United States for the district and division embracing the place
where such action is pending.

28 U.S.C. § 1441(a). Here, it cannot be disputed that Harris’s causes of action in the Amended
Complaint all arise out of the FCRA. He entitles each of his claims “Violations of the Fair
Credit Reporting Act” and grounds many of his arguments in the policies behind Congress’s
enactment of the FCRA. (See generally Am. Compl.) Therefore, his Amended Complaint falls
squarely within the Court’s federal question jurisdiction.

Also, Harris originally filed his Amended Complaint in the Richmond Circuit Court,
which the United States District Court for the Eastern District of Virginia, Richmond Division
“embrac[es],” as required by 28 U.S.C. § 1441(a). Because this matter meets both requirements
of 28 U.S.C. § 1441(a), the Court may properly exercise jurisdiction over it. Therefore, the
Court will deny the Motion to Remand.
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 7 of 16 PagelD# 119

Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 89 (2000) (quoting Gilmer v. Interstate/
Johnson Lane Corp., 500 U.S. 20, 24 (1991) (alteration in original)). The FAA provides that a
written agreement to arbitrate “shall be valid, irrevocable, and enforceable, save upon such
grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Section 2
limits the scope of the FAA to written contracts involving commerce. Jd. “The effect of th[is]
section is to create a body of federal substantive law of arbitrability, applicable to any arbitration
agreement within the coverage of the Act.” Moses H. Cone Mem'l Hosp. v. Mercury Constr.
Corp., 460 U.S. 1, 24 (1983).

Once a court determines that the parties entered into a written agreement to arbitrate the
underlying dispute, Section 4 directs courts to compel arbitration if necessary. 9 U.S.C. § 4. The
FAA gives district courts no discretion to do otherwise:

By its terms, the Act leaves no place for the exercise of discretion by a district

court, but instead mandates that district courts shall direct the parties to proceed to

arbitration on issues as to which an arbitration agreement has been signed. Thus,

insofar as the language of the Act guides [the] disposition of [a] case, we would
conclude that agreements to arbitrate must be enforced, absent a ground for
revocation of the contractual agreement.
Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (citing 9 U.S.C. §§ 3, 4) (emphasis
in original); see Hightower v. GMRI, Inc., 272 F.3d 239, 241 (4th Cir. 2001); Sydnor v. Conseco
Fin. Servicing Corp., 252 F.3d 302, 305 (4th Cir. 2001).

B. The Court Will Grant the Motion to Compel Arbitration

To compel arbitration under the FAA, Mariner must demonstrate:

(1) the existence of a dispute between the parties,!'4! (2) a written agreement that

includes an arbitration provision which purports to cover the dispute, (3) the
relationship of the transaction, which is evidenced by the agreement, to interstate

 

'4 Neither Harris nor Mariner contests that a dispute exists between them. Harris sued
Mariner for alleged violations of the FCRA.
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 8 of 16 PagelD# 120

or foreign commerce,!'*! and[,] (4) the failure, neglect or refusal of the [opposing
party] to arbitrate the dispute.!"*!

Galloway v. Santander Consumer USA, Inc., 819 F.3d 79, 84 (4th Cir. 2016) (quoting Rota—
McLarty v. Santander Consumer USA, Inc., 700 F.3d 690, 696 n.6 (4th Cir. 2012)). Harris’s sole
contention opposing the Motion to Compel Arbitration is that he did not sign the Arbitration
Agreement, which implicates only the second prong of the test.
Courts apply these preliminary precepts when evaluating a motion to compel arbitration:
While the Supreme Court has acknowledged a “liberal federal policy favoring
arbitration,” . . . it has also consistently held that [Section] 2 of the FAA reflects
the “fundamental principle that arbitration is a matter of contract[ ]”.... Thus, a
court may order arbitration only when it “is satisfied that the parties agreed to
arbitrate.” . . . And the question of whether the parties agreed to arbitrate is
resolved by application of state contract law.

Craddock v. LeClairRyan, P.C., No. 3:16cv11, 2016 WL 1464562, at *3 (E.D. Va. Apr. 12,

2016) (omissions and second alteration in original) (quoting Lorenzo v. Prime Commc’ns, L.P.,

 

'5 Harris appropriately does not dispute that the transaction between him and Mariner
implicated interstate commerce. Courts have broadly construed the FAA’s requirement that a
transaction involve interstate commerce. See Citizens Bank v. Alafabco, Inc., 539 U.S. 52, 56
(2003) (“We have interpreted the term ‘involving commerce’ in the FAA as the functional
equivalent of the more familiar term ‘affecting commerce’—words of art that ordinarily signal
the broadest permissible exercise of Congress’ Commerce Clause power.” (quoting Allied-Bruce
Terminix Cos., Inc. v. Dobson, 513 U.S. 265, 273-74 (1995))); Allied-Bruce Terminix Cos., Inc.,
513 U.S. at 281 (holding that the FAA applies if “the ‘transaction’ in fact ‘involv[ed]’ interstate
commerce, even if the parties did not contemplate an interstate commerce connection”). Relying
on this broad interpretation, the Fourth Circuit has found that when a person purchases a car
from a dealership relying on funds from a foreign source to finance the purchase, it “is sufficient
to implicate the FAA.” Rota-McLarty v. Santander Consumer USA, Inc., 700 F.3d 690, 697 (4th
Cir. 2012).

Here, similar to the plaintiff in Rota-McLarty, Harris, a Virginia resident, co-signed a
loan to purchase a car from a Virginia car dealership. However, the Virginia dealership assigned
the Loan Contract and the Arbitration Agreement to Mariner, a foreign entity, at the same time
that Harris made the purchase. Given the Supreme Court’s broad interpretation of the FAA’s
interstate commerce requirement, and because the transaction involved a foreign entity, the car
purchase at bar involved interstate commerce. See Allied-Bruce Terminix Cos., Inc., 513 U.S. at
281; Rota-McLarty, 700 F.3d at 697.

'6 The facts at bar clearly meet this requirement. Mariner has moved to arbitrate the
dispute between itself and Harris, and Harris has refused to do so.

8
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 9 of 16 PagelD# 121

806 F.3d 777, 781 (4th Cir. 2015)). Therefore, the Court turns to Virginia contract law to
determine whether the Arbitration Agreement applies to Harris’s FCRA claims.

1. A Valid Written Agreement Exists Between Harris and Mariner
Because Harris Signed the Arbitration Agreement

To determine whether a “written agreement that includes an arbitration provision which
purports to cover the dispute” exists between Harris and Mariner, the Court must first determine
whether Harris entered into an agreement with Mariner to arbitrate claims arising from the
contract at issue. Galloway, 819 F.3d at 84. The Fourth Circuit has stated that “if the dispute is
over the very existence of the agreement to arbitrate, a district court, and not the arbitrator, must
decide if the arbitration clause (indeed, the entire agreement) is enforceable against the parties.”
Gregory v. Interstate/Johnson Lane Corp., 188 F.3d 501, at *7 (4th Cir. 1999) (table opinion)
(citing Chastain v. Robinson-Humphrey Co., Inc., 957 F.2d 851, 854 (11th Cir. 1992); 9 U.S.C.
§§ 2-4). Where a party to a contract “reasonably” claims that his or her signature on the contract
constitutes a forgery, the Court, not the arbitrator must decide whether the contract may be
enforced against that party because “the dispute over the forgery is not a dispute over the
arbitrability of a merits-based issue, rather it is a dispute over an issue which itself goes to
arbitrability.” See id. at *7, *9. For this reason, “the district court must first pass on the question
of whether” the party “is bound by the” Arbitration Agreement. /d. at *9. “If the district court
makes this finding in the affirmative, then, and only then. . . the FAA require[s] the district court
to send [the] . .. complaint to arbitration.” Jd.

Because the Court liberally reads Harris’s claims as “reasonably” asserting that he did not
sign the Arbitration Agreement, it must determine whether the terms of the Arbitration
Agreement bind Harris. See id. at *7, *9. Throughout his many filings, Harris contends that he

cannot be subject to arbitration because he did not sign the Arbitration Agreement. Harris
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 10 of 16 PageID# 122

repeatedly accuses Mariner of submitting forged documents, stating that any document Mariner
submitted that contains Harris’s signature “should be carefully examined for forgery.”'” (Resp.
Mot. Compel Arbitration 3.)

Despite Harris’s persistent assertions that he did not sign the Arbitration Agreement, he
provides no competent evidence to support his contention that he did not sign the Arbitration
Agreement.'* Although Harris maintains that he makes these contentions “under oath,” he
offered nothing to support this contention that the Court may consider. The two notarized
documents he submitted, which do not include the “under oath” language, do not aid his
contention. Specifically, the documents

ha[ve] no jurat!'] and wiere] merely acknowledged before a notary. An

acknowledgment is used to verify a signature and to prove that an instrument was

executed by the person signing it, whereas a jurat is evidence that a person has

sworn as to the truth of the contents of the document. In an acknowledgment,
unlike a jurat, the affiant does not swear under oath nor make statements under

penalty of perjury.

 

'7 The Court notes that Harris’s signature on the Arbitration Agreement looks similar to
his signatures on the pages of the Loan Contract and on many of his filings before this Court.
However, the signature that appears on Harris’s Letter Motion clearly does not appear to match
these other signatures.

\8 Harris attached a “Certified Witness Statement” of Ebony Goode to his Motion to
Dismiss. (ECF No. 11.) However, in her statement, Ms. Goode states that she “was hired by the
plaintiff, Lamont Harris in January 2017, in order to repair his credit report and to prepare him
for a business loan proposal.” (/d.) She states that she “contacted Mariner Finance LLC by
writing into all 3 Major Credit Bureaus” and that “[uJnder oath, I can testify before the court that
Mariner Finance LLC, never responded to my company disputes by writing or electronic
means.” (/d.) While Harris may attempt to use this statement to support his contentions that
Mariner violated the FCRA, it has no bearing on the Court’s decision regarding the Motion to
Compel Arbitration.

'9 A jurat is “the official statement added to an affidavit” and “uses the words subscribed
and sworn.” Strong v. Johnson, 495 F.3d 134, 140 (4th Cir. 2007) (internal quotation marks and
citations omitted). “Oaths are only required when a notary’s statement is a jurat, which means
that the affiant has sworn to the truth of the document’s contents.” Jd.

10
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 11 of 16 PagelD# 123

Tharrington v. Dir., Va. Dep't. of Corrs., No. 3:14¢v720, 2015 WL 4606174, at *16 n.7 (E.D.
Va. 2015) (citing Strong, 495 F.3d at 140; Goode v. Gray, No. 3:07cv189, 2009 WL 255829, at
*2 n.6 (E.D. Va. 2009)). Because Harris did not swear to the contents of these documents, they
“fail[] to constitute admissible evidence.” Jd. at *7.

Mariner, however, submitted the Arbitration Agreement along with the Declaration,
made under penalty of perjury,”° stating that the Loan Contract and the Arbitration Agreement
constitute a “true and authentic copy of the at-issue” Loan Contract and Arbitration
Agreement, “both executed by Lamont Harris.”?' (Decl. 1.) Because Harris has not submitted

any admissible evidence to support his contention that he did not sign the Arbitration Agreement

 

20 Although a notary did not sign the Declaration, Mariner may support its contention that
Harris signed the Arbitration Agreement with this unsworn declaration made under penalty of
perjury because 28 U.S.C. § 1746 states:

Wherever, under any law of the United States or under any rule, regulation, order,
or requirement made pursuant to law, any matter is required or permitted to be
supported, evidenced, established, or proved by the sworn declaration,
verification, certificate, statement, oath, or affidavit, in writing of the person
making the same (other than a deposition, or an oath of office, or an oath required
to be taken before a specified official other than a notary public), such matter
may, with like force and effect, be supported, evidenced, established, or proved
by the unsworn declaration, certificate, verification, or statement, in writing of
such person which is subscribed by him, as true under penalty of perjury, and
dated, in substantially the following form: . . .

(2) If executed within the United States, its territories, possessions, or
commonwealths: “J declare (or certify, verify, or state) under penalty of perjury
that the foregoing is true and correct. Executed on (date). (Signature)”.

28 U.S.C. § 1746(2) (emphasis added). The Branch Manager who signed the Declaration
included this required language. (See Decl. 2.)

21 Harris attempts to support his claim that Mariner submitted forged documents to this
Court by pointing out that the copy of the Loan Contract that Mariner submitted includes
redactions. He states “Mariner filed an edited copy of the contract with ‘blacked’ out areas such
as the contract number, the vin number of the vehicle and dealership contact information. [] Vital
information that shouldn’t be hidden or concealed before the court.” (Harris’s Mot. Dismiss 2.)
Harris attached an unredacted version of the Loan Contract.

11
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 12 of 16 PagelD# 124

submitted by Mariner and Mariner has provided evidence that he did so, the Court will conclude
that Harris signed the Arbitration Agreement. See Roach v. Navient Sols., Inc., 165 F. Supp. 3d
343, 349 (D. Md. 2015) (granting a motion to compel arbitration after the plaintiff claimed that
she had not signed the agreement containing the arbitration notice and denying discovery on the
issue because the plaintiff had not “presented an affidavit, a declaration, or some other
admissible evidence unequivocally showing that she disputes the existence or validity of
her... debt.”) Given its own observation about the signatures before it, the Court experiences
little reluctance in so finding. Therefore, the Court concludes that the Arbitration Agreement
creates a valid written agreement as contemplated by the FAA.
2. The Arbitration Agreement Covers Harris’s FCRA Claims

In order for the FAA to apply, the “written agreement” must not only exist, but it must
“purport[] to cover the dispute.” Galloway, 819 F.3d at 84. Here, the Arbitration Agreement
broadly applies to

any claim, dispute, or controversy (whether based upon contract, tort, intentional

or otherwise, constitution, statute, common law, or equity and whether pre-

existing, present or future), including initial claims . . . arising from or relating to:

this contract ... .the closing, servicing, collection, or enforcement of the contract;

or the relationships that result from this contract (Claim)[.]

(Arbitration Agreement 1, ECF No. 4-1.) Although it exempts certain claims from its scope,

none of the exclusions apply here because Harris seeks relief for Mariner’s violations of the

 

Local Rule 7 requires that persons filing items with the Court redact “personal
identifiers.” E.D, Va. Loc. Civ. R. 7(C). Local Rule 7(C)(2) states that “[t]he responsibility for
redacting personal identifiers rests solely with counsel and the parties” and warns “[c]ounsel and
the parties are cautioned that failure to redact these personal identifiers may subject them to
sanctions.” Jd.

The redacted information—the dealer number, the contract number, and the vehicle’s
identification number—constitute “personal identifiers” within the scope of Local Rule 7. Jd.
Such redactions do not suggest forgery. Because Harris did not redact that information, the
Court directs the Clerk to place the copies of the loan contract he submitted, (ECF Nos. 9, 11-1)
under seal.

12
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 13 of 16 PagelD# 125

FCRA, which are not exempted. He also seeks damages in the amount of at least $250,000,
(Am. Compl. 6), well over the $5,000 limit set in the Arbitration Agreement, (Arbitration
Agreement 1). Further, Harris did not file his Amended Complaint in small claims court.

“[T]he Supreme Court has acknowledged a ‘liberal federal policy favoring arbitration.’””2
Craddock, 2016 WL 1464562 at *3 (quoting Lorenzo, 806 F.3d at 781). Further, the FAA
“establishes that, as a matter of federal law, any doubts concerning the scope of arbitrable issues
should be resolved in favor arbitration.” Moses H. Cone Mem’ Hosp., 460 U.S. at 24. To
determine whether Harris’s FCRA claims fall within the scope of the Arbitration Agreement, the
Court must apply Virginia contract law.

Under Virginia law, “[c]ontracts are construed as written, without adding terms that were
not included by the parties.” TM Delmarva Power, L.L.C. v. NCP of Va., L.L.C., 557 S.E.2d
199, 200 (Va. 2002) (citing Wilson v. Holyfield, 313 S.E.2d 396, 398 (Va. 1984)). “Where the
terms in a contract are clear and unambiguous the contract is construed according to its plain
meaning.” Jd. (citing Bridgestone/Firestone v. Prince William Square Assocs., 463 S.E.2d 661,
664 (Va. 1995); Ross v. Craw, 343 S.E.2d 312, 316 (Va. 1986)). Virginia public policy also
favors arbitration “and the validity of arbitration agreements.” Jd. at 202.

Here, the plain language of the Arbitration Agreement embodies application to a broad

range of claims. Specifically, it applies to “any claim . . . arising from or relating to: this

 

22 The Supreme Court has recognized a broad interpretation of the United States’
Constitution’s Commerce Clause in interpreting arbitration agreements. Specifically, the
Supreme Court stated “[w]e have interpreted the term ‘involving commerce’ in the FAA as the
functional equivalent of the more familiar term ‘affecting commerce’—words of art that
ordinarily signal the broadest permissible exercise of Congress’ Commerce Clause power.”
Citizens Bank, 539 U.S. at 56 (quoting Allied—Bruce Terminix Cos., 513 U.S. at 273-274).
Further, the Citizens Bank court maintained that “[b]ecause the statute provides for ‘the
enforcement of arbitration agreements within the full reach of the Commerce Clause . . . it is
perfectly clear that the FAA encompasses a wider range of transactions than those actually ‘in
commerce’—that is, ‘within the flow of interstate commerce.’” /d. (internal citations omitted).

13
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 14 of 16 PagelD# 126

contract ... or the relationships that result from this contract.” (Arbitration Agreement 1.)
Giving plain meaning to these terms, Harris’s FCRA claims, which arise out of the relationship
between him and Mariner as created by the Loan Contract and the Arbitration Agreement, fall
within the scope of the Arbitration Agreement. See Roach, 165 F. Supp. 3d at 348 (stating that
“the Court has little difficulty concluding that the[ plaintiff's FCRA claims] would be covered:
the agreements are drafted to encompass any claim, dispute, or controversy arising from or
relating to the notes, including statutory and regulatory claims.”)

Because Harris’s FCRA claims fall entirely within the scope of the Arbitration
Agreement and the Arbitration Agreement creates a valid “written agreement” as contemplated
by the FAA, see Galloway, 819 F.3d at 84, the Court concludes that the second requirement to
apply the FAA is satisfied. Therefore, the dispute between Harris and Mariner meets all the
requirements to apply the FAA, see id., and the Court must require Harris and Mariner to
arbitrate Harris’s FCRA claims,’ Dean Witter Reynolds, Inc., 470 U.S. at 218 (citing 9 U.S.C.
§§ 3, 4) (“By its terms, the [FAA] leaves no place for the exercise of discretion by a district
court, but instead mandates that district courts shail direct the parties to proceed to arbitration on
issues as to which an arbitration agreement has been signed.”)

C. The Court Will Exercise Its Discretion to Dismiss the Action

“A court may dismiss or stay a suit that is governed by the FAA.” Chronister v. Marks

& Harrison, P.C., No. 3:11cv688, 2012 WL 966916, at *2 (E.D. Va. Mar. 21, 2012) (citing

 

23 In Harris’s Motion to Dismiss, Harris reiterates his contention that Mariner submitted
forged documents in support of its Motion to Compel Arbitration and maintains that he never
signed the Arbitration Agreement. Based on this, Harris asks the Court to grant “immediate
[j]Judgment in the favor of the Plaintiff.” (Harris’s Mot. Dismiss 6.) In response to Harris’s
Motion to Dismiss, Mariner filed its Motion to Strike stating that “this case is not yet ripe to
reach any merits-based judgment.” (Mot. Strike 2, ECF No. 13.)

Because, based on the Arbitration Agreement, the Court must require Harris and Mariner
to arbitrate this dispute, the Court will deny as moot Harris’s Motion to Dismiss and Mariner’s
Motion to Strike.

14
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 15 of 16 PagelD# 127

9 U.S.C. § 3; Choice Hotels Int'l, Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709-10 (4th
Cir. 2001)). When a party seeks enforcement of an arbitration agreement in district court, the
party sufficiently “invoke[s] the full spectrum of remedies under the FAA, including a stay under
[9 U.S.C.] § 3.” Choice Hotels, 252 F.3d at 710. However, if a court determines “that all of the
issues presented are arbitrable, then it may dismiss the case.” Greenville Hosp. Sys. v. Emp.
Welfare Ben. Plan for Emps. of Hazelhurst Mgmt. Co., 628 F. App’x 842, 845-46 (4th Cir. 2015)
(citing Choice Hotels, 252 F.3d at 709-10). The law remains unsettled as to whether a court
should stay or dismiss a case when all claims are subject to arbitration,*4 but no question exists
that the Court has the discretion to take either option. Choice Hotels, 252 F.3d at 709-10. Here,
because the Court has found that all of Harris’s claims are subject to arbitration, it will exercise

its discretion to dismiss the case without prejudice.

 

24 As the Fourth Circuit noted:

There may be some tension between our decision in [Hooters of Am., Inc. v.
Phillips, 173 F.3d 933, 937 (4th Cir. 1999)]—indicating that a stay is required
when the arbitration agreement “covers the matter in dispute’—and Choice
Hotels—sanctioning dismissal “when all of the issues presented . . . are
arbitrable.” Our sister circuits are divided on whether a district court has
discretion to dismiss rather than stay an action subject to arbitration.

Aggarao, Jr. v. MOL Ship Mgmt. Co., 675 F.3d 355, 376 n.18 (4th Cir. 2012).

15
Case 3:18-cv-00588-MHL Document 15 Filed 08/28/19 Page 16 of 16 PagelD# 128

II. Conclusion
For the foregoing reasons, the Court will grant the Motion to Compel Arbitration and
dismiss this action without prejudice. The Court will also deny the Motion to Remand and the
Letter Motion. Finally, the Court will deny as moot Harris’s Motion to Dismiss and Mariner’s
Motion to Strike.

An appropriate order shall issue.

M. rapid thse
United Statés District Judge

Date: 8/28 )2019
Richmond, Virginia

16
